        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 1 of 51



 1   Angela C. Agrusa (Bar No. CA-131337)
     angela.agrusa@us.dlapiper.com
 2   Shannon E. Dudic (Bar No. CA-261135)
     shannon.dudic@us.dlapiper.com
 3   Alexis N. Burgess (Bar No. CA-279328)
 4   alexis.burgess@us.dlapiper.com
     DLA PIPER LLP (US)
 5   2000 Avenue of the Stars
     Suite 400 North Tower
 6   Los Angeles, California 90067-4704
     Tel: 310.595.3000
 7   Fax: 310.595.3300
 8
     Attorneys for Defendant
 9   G6 HOSPITALITY LLC

10
11                              UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13
14   K.R., an individual,                        Case No.: 3:19-cv-08252-VC
15                          Plaintiff,           G6 HOSPITALITY LLC’S ANSWER
16                                               TO PLAINTIFF’S SECOND AMENDED
            v.                                   COMPLAINT
17
     G6 HOSPITALITY LLC; MARRIOTT                Complaint Filed: December 19, 2019
18   INTERNATIONAL, INC.,                        SAC Filed: July 2, 2020
19                          Defendants.
20
21
22
23
24
25
26
27
28

          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
         Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 2 of 51



 1          Defendant G6 Hospitality LLC (erroneously sued as G6 Hospitality, LLC) (“G6”), by and

 2   through its undersigned counsel, responds to Plaintiff K.R.’s (“Plaintiff”) Second Amended

 3   Complaint, as follows:

 4                                                INTRODUCTION

 5          1.      Paragraph 1 consists of conclusions of law and legal argument to which no response

 6   is required. To the extent a response is required, G6 denies all of the allegations of paragraph 1 as

 7   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

 8   the allegations in paragraph 1 as they pertain to Defendant Marriott International, Inc. (“Marriott”)

 9   and, on that basis, denies them.

10          2.      Paragraph 2 consists of conclusions of law and legal argument to which no response

11   is required. To the extent a response is required, G6 denies all of the allegations of paragraph 2 as

12   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

13   the allegations in paragraph 2 as they pertain to Marriott and, on that basis, denies them.

14          3.      Paragraph 3 consists of conclusions of law and legal argument to which no response

15   is required. To the extent a response is required, G6 denies all of the allegations in paragraph 3 as

16   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

17   the allegations in paragraph 3 as they pertain to Marriott and, on that basis, denies them.

18          4.      Paragraph 4 consists of conclusions of law and legal argument to which no response

19   is required. To the extent a response is required, G6 admits that Plaintiff has filed this action seeking

20   damages under the TVPRA, among other theories. G6 further admits that Plaintiff seeks to proceed

21   under her initials, K.R. Except as expressly admitted, G6 lacks sufficient knowledge or information

22   to form a belief as to the truth of the allegations in paragraph 4 and, on that basis, denies them.

23          5.      G6 denies all of the allegations of paragraph 5 as they pertain to G6. Except as

24   expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

25   the allegations in paragraph 5 and, on that basis, denies them.

26          6.      Paragraph 6 consists of conclusions of law and legal argument to which no response

27   is required. To the extent a response is required, G6 admits that Plaintiff brings this action for

28   damages. Except as expressly admitted, G6 denies all of the allegations in paragraph 6 as they
                                                        -1-
            G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 3 of 51



 1   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 2   allegations in paragraph 6 as they pertain to Marriott and, on that basis, denies them.

 3          7.      G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 4   allegations in paragraph 7 and, on that basis, denies them.

 5          8.      Paragraph 8 consists of conclusions of law and legal arguments to which no response

 6   is required. To the extent a response is required, G6 denies all of the allegations in paragraph 8 as

 7   they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or information to

 8   form a belief as to the truth of the allegations in paragraph 8 and, on that basis, denies them.

 9          9.      Paragraph 9 consists of conclusions of law and legal arguments to which no response

10   is required. To the extent a response is required, G6 admits that Plaintiff brings this action pursuant

11   to the TVPRA, among other theories. Except as expressly admitted, G6 denies all of the allegations

12   in paragraph 9 as they pertain to G6. Except as expressly admitted or denied, G6 lacks sufficient

13   knowledge or information to form a belief as to the truth of the allegations in paragraph 9 and, on

14   that basis, denies them.

15          10.     Paragraph 10 consists of conclusions of law and legal arguments to which no

16   response is required. To the extent a response is required, G6 admits that the Second Amended

17   Complaint identifies Plaintiff by the initials K.R., only. G6 further admits that it does not presently

18   oppose Plaintiff’s request to proceed under pseudonym status, but reserves its right to do so as

19   discovery unfolds. Except as expressly admitted, G6 lacks sufficient knowledge or information to

20   form a belief as to the truth of the allegations in paragraph 10 and, on that basis, denies them.

21          11.     Paragraph 11 and its subparts consist of allegations directed towards Marriott to

22   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

23   knowledge or information to form a belief as to the truth of the allegations in paragraph 11 or its

24   subparts and, on that basis, denies them.

25          12.     G6 admits that it is a Delaware limited liability company with its headquarters in

26   Carrollton, Texas. G6 further admits that there are more than 1,400 Motel 6® branded guest lodging

27   facilities in the United States and Canada, some of which are owned and operated by G6, while

28   others are independently owned and operated by third parties pursuant to franchise agreements

                                                       -2-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 4 of 51



 1   specific to those properties, which are documents that speak for themselves. G6 denies all

 2   allegations that are inconsistent with such documents. Except as expressly admitted or denied, G6

 3   denies all allegations in paragraph 12.

 4                  a.      G6 admits that G6 and its affiliates have collectively owned and controlled

 5                          the Motel 6® brand since October 2012. Except as expressly admitted, G6

 6                          denies all allegations in paragraph 12(a).

 7                  b.      G6 admits that, since October 2012, it has established the training and

 8                          policies for the guest lodging facility located at 8480 Edes Avenue in Oakland

 9                          (the “Motel 6 Oakland Airport”). G6 further admits that, since October 2012,

10                          the contractual relationships between G6 and the independent owners of

11                          certain other Motel 6® branded hotels have been governed by franchise

12                          agreements that speak for themselves, and G6 denies any allegations that are

13                          inconsistent therewith. G6 further denies that it owned, controlled, or

14                          operated the Motel 6 Oakland Airport at any point prior to October 2012.

15                          Except as expressly admitted or denied, G6 denies all of the allegations in

16                          paragraph 12(b).

17                  c.      G6 admits that it considers guest safety and security important and requires

18                          all Motel 6® branded properties to comply with certain standards as well as

19                          all applicable laws. Except as expressly admitted, G6 denies all of the

20                          allegations in paragraph 12(c).

21                  d.      Paragraph 12(d) consists of conclusions of law and legal arguments to which

22                          no response is required. To the extent a response is required, G6 denies all

23                          of the allegations in paragraph 12(d).

24                  e.      G6 admits that, since October 2012, it has received revenue from the Motel

25                          6® branded hotels that it operates. G6 further admits that its contractual

26                          relationships with the independent owners and operators of certain Motel 6®

27                          branded properties not at issue in Plaintiff’s complaint are governed by

28                          franchise agreements that speak for themselves, and G6 denies any

                                                      -3-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
           Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 5 of 51



 1                          allegations inconsistent therewith. G6 further denies that it received revenue

 2                          from the Motel 6 Oakland Airport or any other Motel 6® branded hotel prior

 3                          to October 2012. Except as expressly admitted or denied, G6 lacks sufficient

 4                          knowledge or information to form a belief as to the truth of the allegations in

 5                          paragraph 12(e) and, on that basis, denies them.

 6                  f.      G6 admits it has owned and operated the Motel 6 Oakland Airport since

 7                          October 2012. Except as expressly admitted, G6 denies all of the allegations

 8                          of paragraph 12(f).

 9                  g.      Paragraph 12(g) consists of conclusions of law and legal argument to which

10                          no response is required. To the extent a response is required, G6 admits that

11                          it owns and operates guest lodging facilities in California and that it does not

12                          dispute this Court’s personal jurisdiction. Except as expressly admitted, G6

13                          denies the allegations of paragraph 12(g).

14           13.    Paragraph 13 consists of conclusions of law and legal arguments to which no

15   response is required. To the extent a response is required, G6 denies all of the allegations of

16   paragraph 13 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

17   as to the truth of the allegations in paragraph 13 concerning Marriott and, on that basis, denies them.

18                                     JURISDICTION AND VENUE

19           14.    Paragraph 14 consists of conclusions of law and legal argument to which no response

20   is required. To the extent a response is required, G6 does not dispute the subject matter jurisdiction

21   of this Court over this lawsuit. Except as expressly admitted, G6 denies the allegations of paragraph

22   14.

23           15.    Paragraph 15 consists of conclusions of law and legal arguments to which no

24   response is required. To the extent a response is required, G6 does not dispute that venue in this

25   Court is proper. Except as expressly admitted, G6 denies all of the allegations in paragraph 19 as

26   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in paragraph 19 as they pertain to Marriott and, on that basis, denies them.

28
                                                       -4-
            G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
           Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 6 of 51



 1                           SEX TRAFFICKING UNDER FEDERAL LAW

 2           16.    Paragraph 16 consists of conclusions of law and legal arguments to which no

 3   response is required. To the extent a response is required, G6 admits that 22 U.S.C. § 7102 is a

 4   federal statute that speaks for itself. G6 denies all characterizations of such statute that are

 5   inconsistent therewith. Except as expressly admitted, G6 denies all of the allegations in paragraph

 6   21.

 7           17.    Paragraph 17 consists of conclusions of law and legal arguments to which no

 8   response is required. To the extent a response is required, G6 admits that 22 U.S.C. § 7102 and 18

 9   U.S.C. §§ 1589-1591 are federal statutes that speak for themselves. G6 denies all characterizations

10   of such statutes that are inconsistent therewith. Except as expressly admitted, G6 denies all of the

11   allegations in paragraph 17.

12           18.    Paragraph 18 consists of conclusions of law and legal arguments to which no

13   response is required. To the extent a response is required, G6 admits that 22 U.S.C. § 7102 and 18

14   U.S.C. § 1591 are federal statutes that speak for themselves. G6 denies all characterizations of such

15   statutes that are inconsistent therewith.    Except as expressly admitted, G6 denies all of the

16   allegations of paragraph 18.

17           19.    Paragraph 19 consists of conclusions of law and legal arguments to which no

18   response is required. To the extent a response is required, G6 admits that 18 U.S.C. § 1591(a) is a

19   federal statute that speaks for itself. G6 denies all characterizations of such statutes that are

20   inconsistent therewith. Except as expressly admitted, G6 lacks sufficient knowledge or information

21   to form a belief as to the truth of the allegations in paragraph 19 and, on that basis, denies them.

22           20.    Paragraph 20 consists of conclusions of law and legal arguments to which no

23   response is required. To the extent a response is required, G6 admits that the TVPRA is a federal

24   statute that speaks for itself. G6 further admits that the canons of construction applicable to federal

25   statutes are set forth in legal opinions that speak for themselves. G6 denies all characterizations of

26   such statutes or case law that are inconsistent therewith. Except as expressly admitted or denied,

27   G6 denies all of the allegations of paragraph 20.

28
                                                         -5-
            G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 7 of 51



 1          21.      Paragraph 21 consists of conclusions of law and legal arguments to which no

 2   response is required. To the extent a response is required, G6 admits that 18 U.S.C. § 1595(a) is a

 3   federal statute that speaks for itself, and denies all characterizations of such statute that are

 4   inconsistent therewith. Except as expressly admitted or denied, G6 denies all of the allegations of

 5   paragraph 21.

 6          22.      Paragraph 22 consists of conclusions of law and legal arguments to which no

 7   response is required. To the extent a response is required, G6 admits that 18 U.S.C. § 1595(a) is a

 8   federal statute that speaks for itself, and denies all characterizations of such statute that are

 9   inconsistent therewith. Except as expressly admitted or denied, G6 denies all of the allegations of

10   paragraph 22.

11          23.      Paragraph 23 consists of conclusions of law and legal arguments to which no

12   response is required. To the extent a response is required, G6 admits that 18 U.S.C. § 1595(a) is a

13   federal statute that speaks for itself, and denies all characterizations of such statute that are

14   inconsistent therewith. Except as expressly admitted or denied, G6 denies all of the allegations of

15   paragraph 23.

16          24.      Paragraph 24 consists of conclusions of law and legal arguments to which no

17   response is required. To the extent a response is required, G6 admits that 18 U.S.C. § 1595(a) is a

18   federal statute that speaks for itself, and denies all characterizations of such statute that are

19   inconsistent therewith. Except as expressly admitted or denied, G6 denies all of the allegations of

20   paragraph 24.

21          25.      Paragraph 25 consists of conclusions of law and legal arguments to which no

22   response is required. To the extent a response is required, G6 denies all of the allegations of

23   paragraph 25.

24          26.      Paragraph 26 consists of conclusions of law and legal arguments to which no

25   response is required. To the extent a response is required, G6 denies all of the allegations of

26   paragraph 26.

27          27.      Paragraph 27 consists of conclusions of law and legal arguments to which no

28   response is required. To the extent a response is required, G6 admits that the TVPRA is a federal

                                                     -6-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
         Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 8 of 51



 1   statute that speaks for itself, and denies any characterizations of such statute that are inconsistent

 2   therewith. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 27.

 3                                      FACTUAL ALLEGATIONS1

 4          28.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 5   allegations of paragraph 28 and, on that basis, denies them.

 6          29.     G6 admits that the 2017 documentary review cited in paragraph 29 is a document

 7   that speaks for itself. G6 denies all characterizations of such document that are inconsistent

 8   therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to

 9   form a belief as to the truth of the allegations in paragraph 29 and, on that basis, denies them.

10          30.     G6 admits that the article cited in paragraph 30 is a document that speaks for itself.

11   G6 denies all characterizations of such document that are inconsistent therewith. Except as

12   expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to

13   the truth of the allegations in paragraph 30 and, on that basis, denies them.

14          31.     G6 admits that the article and map cited in paragraph 31 are documents that speak

15   for themselves. G6 denies all characterizations of such documents that are inconsistent therewith.

16   Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a

17   belief as to the truth of the allegations in paragraph 31 and, on that basis, denies them.

18          32.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

19   allegations in paragraph 32 and, on that basis, denies them.

20          33.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

21   allegations in paragraph 33 and, on that basis, denies them.

22          34.     Paragraph 34 consists of allegations directed towards Marriott to which no response

23   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

24   information to form a belief as to the truth of the allegations in paragraph 34 and, on that basis,

25   denies them.

26
27   1
       This Answer omits the subheadings from the Complaint, as they are not allegations to which a
     response is required. To the extent such subheadings are deemed to require a response, G6 denies
28   each and every one.

                                                       -7-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 9 of 51



 1          35.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 2   allegations in paragraph 35 and, on that basis, denies them.

 3          36.     G6 admits that the Motel 6 Oakland Airport has had open air guest corridors since

 4   G6 acquired the property in October 2012. G6 further admits that the Expedia page cited in

 5   paragraph 36 is a document that speaks for itself. G6 denies all characterizations of such document

 6   that are inconsistent therewith.    Except as expressly admitted or denied, G6 lacks sufficient

 7   knowledge or information to form a belief as to the truth of the allegations in paragraph 36 and, on

 8   that basis, denies them.

 9          37.     Paragraph 37 consists of allegations directed towards Marriott to which no response

10   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

11   information to form a belief as to the truth of the allegations in paragraph 37 and, on that basis,

12   denies them.

13          38.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

14   allegations in paragraph 38 and, on that basis, denies them.

15          39.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

16   allegations in paragraph 39 and, on that basis, denies them.

17          40.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

18   allegations in paragraph 40 and, on that basis, denies them.

19          41.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

20   allegations in paragraph 41 and, on that basis, denies them.

21          42.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

22   allegations in paragraph 42 and, on that basis, denies them.

23          43.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

24   allegations in paragraph 43 and, on that basis, denies them.

25          44.     Paragraph 44 consists of conclusions of law and legal argument to which no response

26   is required. To the extent a response is required, G6 denies all of the allegations of paragraph 44 as

27   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

28   the allegations of paragraph 44 as they pertain to Marriott and, on that basis, denies them.

                                                      -8-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 10 of 51



 1          45.     G6 denies all of the allegations of paragraph 45 as they pertain to G6. Except as

 2   expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations of paragraph 45 and, on that basis, denies them.

 4          46.     Paragraph 46 consists of argument to which no response is required. To the extent a

 5   response is required, G6 admits that the publications cited in paragraph 46 are documents that speaks

 6   for themselves, and G6 denies all characterizations of such documents that are inconsistent

 7   therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to

 8   form a belief as to the truth of the allegations in paragraph 46 and, on that basis, denies it.

 9          47.     Paragraph 47 consists of argument to which no response is required. To the extent a

10   response is required, G6 lacks sufficient direct knowledge or information to form a belief as to the

11   truth of the allegations in paragraph 47 and, on that basis, denies them.

12          48.     Paragraph 48 consists of argument to which no response is required. To the extent a

13   response is required, G6 admits that the undergraduate student thesis cited in paragraph 48 is a

14   document that speaks for itself, and denies any characterization of such document that is inconsistent

15   therewith. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 48

16   as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth

17   of the allegations of paragraph 48 as they pertain to any other hospitality companies and, on that

18   basis, denies them.

19          49.     Paragraph 49 consists of argument to which no response is required. To the extent a

20   response is required, G6 admits that it is a prominent member of the hospitality industry and has

21   partnered with prominent anti-trafficking organizations to increase awareness and anti-trafficking

22   initiatives in the hospitality industry at large. Except as expressly admitted, G6 denies all of the

23   allegations of paragraph 49 as they pertain to G6. G6 lacks sufficient knowledge or information to

24   form a belief as to the truth of the allegations of paragraph 49 as they pertain to Marriott and, on

25   that basis, denies them.

26          50.     Paragraph 50 consists of argument to which no response is required. To the extent a

27   response is required, G6 admits that the report cited in paragraph 50 is a document that speaks for

28   itself, and denies any characterization of such document that is inconsistent therewith. Except as

                                                        -9-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 11 of 51



 1   expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to

 2   the truth of the allegations in paragraph 50 and, on that basis, denies them.

 3          51.     Paragraph 51 consists of argument to which no response is required. To the extent a

 4   response is required, G6 admits that the transcript cited in paragraph 51 is a document that speaks

 5   for itself, and G6 denies any characterization of such document that is inconsistent therewith.

 6   Except as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

 7   a belief as to the truth of the allegations in paragraph 51 and, on that basis, denies them.

 8          52.     Paragraph 52 consists of argument to which no response is required. To the extent a

 9   response is required, G6 admits that the International Labour Office publication cited in paragraph

10   52 is a document that speaks for itself, and denies any characterization of such document that is

11   inconsistent therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or

12   information to form a belief as to the truth of the allegations in paragraph 52 and, on that basis,

13   denies them.

14          53.     Paragraph 53 consists of argument to which no response is required. To the extent a

15   response is required, G6 admits that the article cited in paragraph 53 is a document that speaks for

16   itself, and denies any characterization of such document that is inconsistent therewith. Except as

17   expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to

18   the truth of the allegations in paragraph 53 and, on that basis, denies them.

19          54.     Paragraph 54 consists of argument to which no response is required. To the extent a

20   response is required, G6 admits that the report cited in paragraph 54 is a document that speaks for

21   itself, and denies any characterization of such document that is inconsistent therewith. Except as

22   expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form a belief

23   as to the truth of the allegations in paragraph 54 and, on that basis, denies them.

24          55.     Paragraph 55 consists of argument to which no response is required. To the extent a

25   response is required, G6 admits that the publications cited in paragraph 55 are documents that speak

26   for themselves, and denies any characterization of such documents that is inconsistent therewith.

27   Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a

28   belief as to the truth of the allegations in paragraph 55 and, on that basis, denies them.

                                                       -10-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 12 of 51



 1          56.     Paragraph consists of conclusions of law and argument to which no response is

 2   required. To the extent a response is required, G6 admits that the publication cited in paragraph 56

 3   is a document that speaks for itself, and denies any characterization of such document that is

 4   inconsistent therewith. G6 further denies all of the allegations of paragraph 56 as they pertain to

 5   G6. Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form

 6   a belief as to the truth of the allegations in paragraph 56 and, on that basis, denies them.

 7          57.     Paragraph 57 consists of argument to which no response is required. To the extent a

 8   response is required, G6 admits that the publications cited in paragraph 57 are documents that speak

 9   for themselves, and denies any characterization of such documents that is inconsistent therewith.

10   Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a

11   belief as to the truth of the allegations in paragraph 57 and, on that basis, denies them.

12          58.     Paragraph 58 consists of argument to which no response is required. To the extent a

13   response is required, G6 admits that the publication cited in paragraph 58 is a document that speaks

14   for itself, and denies any characterization of such document that is inconsistent therewith. G6 further

15   denies all of the allegations of paragraph 58 as they pertain to G6. Except as expressly admitted or

16   denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

17   allegations in paragraph 58 and, on that basis, denies them.

18          59.     Paragraph 59 consists of argument to which no response is required. To the extent a

19   response is required, G6 lacks sufficient direct knowledge or information to form a belief as to the

20   truth of the allegations in paragraph 59 and, on that basis, denies them.

21          60.     Paragraph 60 consists of argument to which no response is required. To the extent a

22   response is required, G6 lacks sufficient knowledge or information to form a belief as to the truth

23   of the allegations of paragraph 60 and, on that basis, denies them.

24          61.     Paragraph 61 consists of argument to which no response is required. To the extent a

25   response is required, G6 denies all of the allegations of paragraph 61 as they pertain to G6. Except

26   as expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations of paragraph 61 and, on that basis, denies them.

28
                                                       -11-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 13 of 51



 1          62.     Paragraph 62 consists of argument to which no response is required. To the extent a

 2   response is required, G6 lacks sufficient direct knowledge or information to form a belief as to the

 3   truth of the allegations in paragraph 62 and, on that basis, denies them.

 4          63.     Paragraph 63 consists of conclusions of law and legal argument to which no response

 5   is required. To the extent a response is required, G6 admits that the duties of hotel operators are set

 6   forth in statutes and legal opinions that speak for themselves, and G6 denies any characterizations

 7   of such documents that are inconsistent therewith. G6 further admits that the undergraduate student

 8   thesis cited in paragraph 63 is a document that speaks for itself, and denies any characterization of

 9   such document that is inconsistent therewith. Except as expressly admitted or denied, G6 denies all

10   of the allegations of paragraph 63.

11          64.     Paragraph 64 consists of conclusions of law and legal argument to which no response

12   is required. To the extent a response is required, G6 admits that the toolkit cited in paragraph 64 is

13   a document that speaks for itself, and denies any characterization of such document that is

14   inconsistent therewith. Except as expressly admitted, G6 denies all of the allegations in paragraph

15   64.

16          65.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

17   allegations in paragraph 65 and, on that basis, denies them.

18          66.     G6 admits that the publication cited in paragraph 66 is a document that speaks for

19   itself, and denies any characterization of such document that is inconsistent therewith. Except as

20   expressly admitted or denied, G6 denies all of the allegations of paragraph 66 as they pertain to G6.

21   G6 lacks sufficient knowledge or information to form a belief as to the allegations of paragraph 66

22   as they pertain to Marriott and, on that basis, denies them.

23          67.     Paragraph 67 consists of allegations directed towards Marriott to which no response

24   is required. To the extent a response is required, G6 lacks sufficient knowledge or information to

25   form a belief as to the truth of the allegations in paragraph 67 and, on that basis, denies them.

26          68.     Paragraph 68 consists of conclusions of law and argument to which no response is

27   required. To the extent a response is required, G6 admits that the undergraduate student thesis cited

28   in paragraph 68 is a document that speaks for itself, and denies any characterization of such

                                                      -12-
           G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 14 of 51



 1   document that is inconsistent therewith. Except as expressly admitted or denied, G6 lacks sufficient

 2   knowledge or information to form a belief as to the truth of the allegations in paragraph 68 and, on

 3   that basis, denies them.

 4          69.     Paragraph 69 consists of conclusions of law and legal arguments to which no

 5   response is required. To the extent a response is required, G6 admits that the article cited in

 6   paragraph 69 is a document that speaks for itself. G6 denies any characterization of such document

 7   that is inconsistent therewith. G6 further admits that it has required all customer-facing G6

 8   employees to take anti-human trafficking training.          G6 further admits that its contractual

 9   relationships with the independent owners and operators of franchised Motel 6® properties not at

10   issue in Plaintiff’s Second Amended Complaint are governed by franchise agreements specific to

11   those properties, and G6 denies all allegations inconsistent therewith. Except as expressly admitted

12   or denied, G6 denies all of the allegations of paragraph 69 as they pertain to G6. G6 lacks sufficient

13   knowledge or information to form a belief as to the truth of the allegations in paragraph 69 as they

14   pertain to any other hospitality companies and, on that basis, denies them.

15          70.     Paragraph 70 consists of argument to which no response is required. To the extent a

16   response is required, G6 admits that the Polaris publication cited in paragraph 70 is a document that

17   speaks for itself, and denies any characterization of such document that is inconsistent therewith.

18   Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a

19   belief as to the truth of the allegations in paragraph 70 and, on that basis, denies them.

20          71.     Paragraph 71 consists of argument to which no response is required. To the extent a

21   response is required, G6 admits that the Polaris publication cited in paragraph 71 is a document that

22   speaks for itself, and denies any characterization of such document that is inconsistent therewith.

23   Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to form a

24   belief as to the truth of the allegations in paragraph 71 and, on that basis, denies them.

25          72.     G6 admits that it has received certain information from the Polaris Project after

26   October 2012. G6 denies that it existed prior to October 2012. Except as expressly admitted or

27   denied, G6 denies all of the allegations in paragraph 72 as they pertain to G6. G6 lacks sufficient

28
                                                      -13-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 15 of 51



 1   knowledge or information to form a belief as to the truth of the allegations of paragraph 72 as they

 2   pertain to Marriott and, on that basis, denies them.

 3          73.     Paragraph 73 consists of allegations directed towards Marriott to which no response

 4   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

 5   information to form a belief as to the truth of the allegations in paragraph 73 and, on that basis,

 6   denies them.

 7          74.     G6 admits that it has received certain publically available information regarding

 8   human trafficking after October 2012. G6 denies that it existed prior to October 2012. Except as

 9   expressly admitted or denied, G6 denies all of the allegations in paragraph 74.

10          75.     G6 denies all of the allegations of paragraph 75 as they pertain to G6. G6 lacks

11   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

12   75 as they pertain to Marriott and, on that basis, denies them.

13          76.     Paragraph 76 consists of allegations directed towards Marriott to which no response

14   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations in paragraph 76 and, on that basis,

16   denies them.

17          77.     Paragraph 77 consists of allegations directed towards Marriott to which no response

18   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

19   information to form a belief as to the truth of the allegations in paragraph 77 and, on that basis,

20   denies them.

21          78.     Paragraph 78 consists of allegations directed towards Marriott to which no response

22   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

23   information to form a belief as to the truth of the allegations in paragraph 78 and, on that basis,

24   denies them.

25          79.     G6 admits that the publications cited in paragraph 79 are documents that speak for

26   themselves, and denies any characterization of such documents that is inconsistent therewith.

27   Except as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

28   a belief as to the truth of the allegations in paragraph 79 and, on that basis, denies them.

                                                       -14-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 16 of 51



 1          80.     G6 admits that it has received information about the Blue Campaign. G6 denies that

 2   it existed prior to October 2012 or that it received any toolkits from the Blue Campaign prior to

 3   2016. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 80 as

 4   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

 5   the allegations of paragraph 80 as they pertain to Marriott and, on that basis, denies them.

 6          81.     Paragraph 81 consists of conclusions of law and legal argument to which no response

 7   is required. To the extent a response is required, G6 denies all of the allegations of paragraph 81 as

 8   they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of

 9   the allegations of paragraph 81 as to any other hospitality companies and, on that basis, denies them.

10          82.     Paragraph 82 consists of allegations directed towards Marriott to which no response

11   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

12   information to form a belief as to the truth of the allegations of paragraph 82 and, on that basis,

13   denies them.

14          83.     Paragraph 83 consists of allegations directed towards Marriott to which no response

15   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

16   information to form a belief as to the truth of the allegations of paragraph 83 and, on that basis,

17   denies them.

18          84.     Paragraph 84 consists of allegations directed towards Marriott to which no response

19   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

20   information to form a belief as to the truth of the allegations of paragraph 84 and, on that basis,

21   denies them.

22          85.     Paragraph 85 consists of allegations directed towards Marriott to which no response

23   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

24   information to form a belief as to the truth of the allegations of paragraph 85 and, on that basis,

25   denies them.

26          86.     Paragraph 86 consists of allegations directed towards Marriott to which no response

27   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

28
                                                      -15-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 17 of 51



 1   information to form a belief as to the truth of the allegations of paragraph 86 and, on that basis,

 2   denies them.

 3          87.     Paragraph 87 and its subparts consist of allegations directed towards Marriott to

 4   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

 5   knowledge or information to form a belief as to the truth of the allegations of paragraph 87 or its

 6   subparts and, on that basis, denies them.

 7          88.     Paragraph 88 consists of allegations directed towards Marriott to which no response

 8   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

 9   information to form a belief as to the truth of the allegations of paragraph 88 and, on that basis,

10   denies them.

11          89.     Paragraph 89 consists of allegations directed towards Marriott to which no response

12   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

13   information to form a belief as to the truth of the allegations of paragraph 89 and, on that basis,

14   denies them.

15          90.     Paragraph 90 consists of allegations directed towards Marriott to which no response

16   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

17   information to form a belief as to the truth of the allegations of paragraph 90 and, on that basis,

18   denies them.

19          91.     Paragraph 91 consists of allegations directed towards Marriott to which no response

20   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

21   information to form a belief as to the truth of the allegations of paragraph 91 and, on that basis,

22   denies them.

23          92.     G6 admits that its employees have internally discussed the topic of sex trafficking in

24   the hospitality industry after October 2012. G6 denies that it existed prior to October 2012. Except

25   as expressly admitted or denied, G6 denies all of the allegations in paragraph 92.

26          93.     G6 admits that the Polaris publication cited in paragraph 93 is a document that speaks

27   for itself. G6 denies any characterization of such document that is inconsistent therewith. Except

28   as expressly admitted or denied, G6 denies all of the allegations of paragraph 93 as they pertain to

                                                     -16-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 18 of 51



 1   G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the allegations

 2   of paragraph 93 as they pertain to Marriott and, on that basis, denies them.

 3          94.     G6 denies all of the allegations of paragraph 94.

 4          95.     G6 admits the article cited in paragraph 95 is a document that speaks for itself. G6

 5   denies any characterization of such document that is inconsistent therewith. Except as expressly

 6   admitted or denied, G6 lacks sufficient direct knowledge or information to form a belief as to the

 7   truth of the allegations in paragraph 95 and, on that basis, denies them.

 8          96.     G6 admits the article cited in paragraph 96 is a document that speaks for itself. G6

 9   denies any characterization of such document that is inconsistent therewith. Except as expressly

10   admitted or denied, G6 lacks sufficient direct knowledge or information to form a belief as to the

11   truth of the allegations in paragraph 96 and, on that basis, denies them.

12          97.     G6 admits that the material quoted in paragraph 97 appears in a purported review on

13   tripadvisor.com, which is a document that speaks for itself. G6 lacks sufficient knowledge or

14   information to form a belief as to the authenticity of the review or the truth of any matters

15   purportedly asserted therein, and on that basis denies them. Except as expressly admitted or denied,

16   G6 denies all of the allegations of paragraph 97.

17                      a. G6 admits that the article cited in paragraph 97(a) is a document that speaks

18                          for itself.   G6 denies any characterization of such document that is

19                          inconsistent therewith. Except as expressly admitted or denied, G6 lacks

20                          sufficient direct knowledge or information to form a belief as to the truth of

21                          the allegations in paragraph 97(a) and, on that basis, denies them.

22                      b. G6 admits that the article cited in paragraph 97(b) is a document that speaks

23                          for itself.   G6 denies any characterization of such document that is

24                          inconsistent therewith. Except as expressly admitted or denied, G6 lacks

25                          sufficient direct knowledge or information to form a belief as to the truth of

26                          the allegations in paragraph 97(b) and, on that basis, denies them.

27                      c. G6 admits that the article cited in paragraph 97(c) is a document that speaks

28                          for itself.   G6 denies any characterization of such document that is

                                                      -17-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 19 of 51



 1                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 2                  sufficient direct knowledge or information to form a belief as to the truth of

 3                  the allegations in paragraph 97(c) and, on that basis, denies them.

 4               d. G6 admits that the article cited in paragraph 97(d) is a document that speaks

 5                  for itself.   G6 denies any characterization of such document that is

 6                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 7                  sufficient direct knowledge or information to form a belief as to the truth of

 8                  the allegations in paragraph 97(d) and, on that basis, denies them.

 9               e. G6 admits that the article cited in paragraph 97(e) is a document that speaks

10                  for itself.   G6 denies any characterization of such document that is

11                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

12                  sufficient direct knowledge or information to form a belief as to the truth of

13                  the allegations in paragraph 97(e) and, on that basis, denies them.

14               f. G6 admits that the article cited in paragraph 97(f) is a document that speaks

15                  for itself.   G6 denies any characterization of such document that is

16                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

17                  sufficient direct knowledge or information to form a belief as to the truth of

18                  the allegations in paragraph 97(f) and, on that basis, denies them.

19               g. G6 admits that the article cited in paragraph 97(g) is a document that speaks

20                  for itself.   G6 denies any characterization of such document that is

21                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

22                  sufficient direct knowledge or information to form a belief as to the truth of

23                  the allegations in paragraph 97(g) and, on that basis, denies them.

24               h. G6 admits that the article cited in paragraph 97(h) is a document that speaks

25                  for itself.   G6 denies any characterization of such document that is

26                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

27                  sufficient direct knowledge or information to form a belief as to the truth of

28                  the allegations in paragraph 97(h) and, on that basis, denies them.

                                             -18-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 20 of 51



 1               i.   G6 admits that the article cited in paragraph 97(i) is a document that speaks

 2                    for itself.   G6 denies any characterization of such document that is

 3                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 4                    sufficient direct knowledge or information to form a belief as to the truth of

 5                    the allegations in paragraph 97(i) and, on that basis, denies them.

 6               j.   G6 admits that the article cited in paragraph 97(j) is a document that speaks

 7                    for itself.   G6 denies any characterization of such document that is

 8                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 9                    sufficient direct knowledge or information to form a belief as to the truth of

10                    the allegations in paragraph 97(j) and, on that basis, denies them.

11               k. G6 admits that the article cited in paragraph 97(k) is a document that speaks

12                    for itself.   G6 denies any characterization of such document that is

13                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

14                    sufficient direct knowledge or information to form a belief as to the truth of

15                    the allegations in paragraph 97(k) and, on that basis, denies them.

16               l.   G6 admits that the article cited in paragraph 97(l) is a document that speaks

17                    for itself.   G6 denies any characterization of such document that is

18                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

19                    sufficient direct knowledge or information to form a belief as to the truth of

20                    the allegations in paragraph 97(l) and, on that basis, denies them.

21               m. G6 admits that the article cited in paragraph 97(m) is a document that speaks

22                    for itself.   G6 denies any characterization of such document that is

23                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

24                    sufficient direct knowledge or information to form a belief as to the truth of

25                    the allegations in paragraph 97(m) and, on that basis, denies them.

26               n. G6 admits that the article cited in paragraph 97(n) is a document that speaks

27                    for itself.   G6 denies any characterization of such document that is

28                    inconsistent therewith. Except as expressly admitted or denied, G6 lacks

                                               -19-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 21 of 51



 1                  sufficient direct knowledge or information to form a belief as to the truth of

 2                  the allegations in paragraph 97(n) and, on that basis, denies them.

 3               o. G6 admits that the article cited in paragraph 97(o) is a document that speaks

 4                  for itself.   G6 denies any characterization of such document that is

 5                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 6                  sufficient direct knowledge or information to form a belief as to the truth of

 7                  the allegations in paragraph 97(o) and, on that basis, denies them.

 8               p. G6 admits that the article cited in paragraph 97(p) is a document that speaks

 9                  for itself.   G6 denies any characterization of such document that is

10                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

11                  sufficient direct knowledge or information to form a belief as to the truth of

12                  the allegations in paragraph 97(p) and, on that basis, denies them.

13               q. G6 admits that the article cited in paragraph 97(q) is a document that speaks

14                  for itself.   G6 denies any characterization of such document that is

15                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

16                  sufficient direct knowledge or information to form a belief as to the truth of

17                  the allegations in paragraph 97(q) and, on that basis, denies them.

18               r. G6 admits that the article cited in paragraph 97(r) is a document that speaks

19                  for itself.   G6 denies any characterization of such document that is

20                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

21                  sufficient direct knowledge or information to form a belief as to the truth of

22                  the allegations in paragraph 97(r) and, on that basis, denies them.

23               s. G6 admits that the article cited in paragraph 97(s) is a document that speaks

24                  for itself.   G6 denies any characterization of such document that is

25                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

26                  sufficient direct knowledge or information to form a belief as to the truth of

27                  the allegations in paragraph 97(s) and, on that basis, denies them.

28
                                             -20-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 22 of 51



 1               t. G6 admits that the article cited in paragraph 97(t) is a document that speaks

 2                  for itself.   G6 denies any characterization of such document that is

 3                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 4                  sufficient direct knowledge or information to form a belief as to the truth of

 5                  the allegations in paragraph 97(t) and, on that basis, denies them.

 6               u. G6 admits that the article cited in paragraph 97(u) is a document that speaks

 7                  for itself.   G6 denies any characterization of such document that is

 8                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 9                  sufficient direct knowledge or information to form a belief as to the truth of

10                  the allegations in paragraph 97(u) and, on that basis, denies them.

11               v. G6 admits that the article cited in paragraph 97(v) is a document that speaks

12                  for itself.   G6 denies any characterization of such document that is

13                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

14                  sufficient direct knowledge or information to form a belief as to the truth of

15                  the allegations in paragraph 97(v) and, on that basis, denies them.

16               w. G6 admits that the article cited in paragraph 97(w) is a document that speaks

17                  for itself.   G6 denies any characterization of such document that is

18                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

19                  sufficient direct knowledge or information to form a belief as to the truth of

20                  the allegations in paragraph 97(w) and, on that basis, denies them.

21               x. G6 admits that the article cited in paragraph 97(x) is a document that speaks

22                  for itself.   G6 denies any characterization of such document that is

23                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

24                  sufficient direct knowledge or information to form a belief as to the truth of

25                  the allegations in paragraph 97(x) and, on that basis, denies them.

26               y. G6 admits that the article cited in paragraph 97(y) is a document that speaks

27                  for itself.   G6 denies any characterization of such document that is

28                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

                                             -21-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 23 of 51



 1                  sufficient direct knowledge or information to form a belief as to the truth of

 2                  the allegations in paragraph 97(y) and, on that basis, denies them.

 3               z. G6 admits that the article cited in paragraph 97(z) is a document that speaks

 4                  for itself.   G6 denies any characterization of such document that is

 5                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 6                  sufficient direct knowledge or information to form a belief as to the truth of

 7                  the allegations in paragraph 97(z) and, on that basis, denies them.

 8               aa. G6 admits that the article cited in paragraph 97(aa) is a document that speaks

 9                  for itself.   G6 denies any characterization of such document that is

10                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

11                  sufficient direct knowledge or information to form a belief as to the truth of

12                  the allegations in paragraph 97(aa) and, on that basis, denies them.

13               bb. G6 admits that the article cited in paragraph 97(bb) is a document that speaks

14                  for itself.   G6 denies any characterization of such document that is

15                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

16                  sufficient direct knowledge or information to form a belief as to the truth of

17                  the allegations in paragraph 97(bb) and, on that basis, denies them.

18               cc. G6 admits that the article cited in paragraph 97(cc) is a document that speaks

19                  for itself.   G6 denies any characterization of such document that is

20                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

21                  sufficient direct knowledge or information to form a belief as to the truth of

22                  the allegations in paragraph 97(cc) and, on that basis, denies them.

23               dd. G6 admits that the article cited in paragraph 97(dd) is a document that speaks

24                  for itself.   G6 denies any characterization of such document that is

25                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

26                  sufficient direct knowledge or information to form a belief as to the truth of

27                  the allegations in paragraph 97(dd) and, on that basis, denies them.

28
                                              -22-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 24 of 51



 1               ee. G6 admits that the article cited in paragraph 97(ee) is a document that speaks

 2                  for itself.   G6 denies any characterization of such document that is

 3                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 4                  sufficient direct knowledge or information to form a belief as to the truth of

 5                  the allegations in paragraph 97(ee) and, on that basis, denies them.

 6               ff. G6 admits that the article cited in paragraph 97(ff) is a document that speaks

 7                  for itself.   G6 denies any characterization of such document that is

 8                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 9                  sufficient direct knowledge or information to form a belief as to the truth of

10                  the allegations in paragraph 97(ff) and, on that basis, denies them.

11               gg. G6 admits that the article cited in paragraph 97(gg) is a document that speaks

12                  for itself.   G6 denies any characterization of such document that is

13                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

14                  sufficient direct knowledge or information to form a belief as to the truth of

15                  the allegations in paragraph 97(gg) and, on that basis, denies them.

16               hh. G6 admits that the article cited in paragraph 97(hh) is a document that speaks

17                  for itself.   G6 denies any characterization of such document that is

18                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

19                  sufficient direct knowledge or information to form a belief as to the truth of

20                  the allegations in paragraph 97(hh) and, on that basis, denies them.

21               ii. G6 admits that the article cited in paragraph 97(ii) is a document that speaks

22                  for itself.   G6 denies any characterization of such document that is

23                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

24                  sufficient direct knowledge or information to form a belief as to the truth of

25                  the allegations in paragraph 97(ii) and, on that basis, denies them.

26               jj. G6 admits that the article cited in paragraph 97(jj) is a document that speaks

27                  for itself.   G6 denies any characterization of such document that is

28                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

                                              -23-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 25 of 51



 1                  sufficient direct knowledge or information to form a belief as to the truth of

 2                  the allegations in paragraph 97(jj) and, on that basis, denies them.

 3               kk. G6 admits that the article cited in paragraph 97(kk) is a document that speaks

 4                  for itself.   G6 denies any characterization of such document that is

 5                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 6                  sufficient direct knowledge or information to form a belief as to the truth of

 7                  the allegations in paragraph 97(kk) and, on that basis, denies them.

 8               ll. G6 admits that the article cited in paragraph 97(ll) is a document that speaks

 9                  for itself.   G6 denies any characterization of such document that is

10                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

11                  sufficient direct knowledge or information to form a belief as to the truth of

12                  the allegations in paragraph 97(ll) and, on that basis, denies them.

13               mm.        G6 admits that the article cited in paragraph 97(mm) is a document

14                  that speaks for itself. G6 denies any characterization of such document that

15                  is inconsistent therewith. Except as expressly admitted or denied, G6 lacks

16                  sufficient direct knowledge or information to form a belief as to the truth of

17                  the allegations in paragraph 97(mm) and, on that basis, denies them.

18               nn. G6 admits that the article cited in paragraph 97(nn) is a document that speaks

19                  for itself.   G6 denies any characterization of such document that is

20                  inconsistent therewith. Except as expressly admitted or denied, G6 denies all

21                  of the allegations in paragraph 97(nn).

22               oo. G6 admits that the article cited in paragraph 97(oo) is a document that speaks

23                  for itself.   G6 denies any characterization of such document that is

24                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

25                  sufficient direct knowledge or information to form a belief as to the truth of

26                  the allegations in paragraph 97(oo) and, on that basis, denies them.

27               pp. G6 admits that the article cited in paragraph 97(pp) is a document that speaks

28                  for itself.   G6 denies any characterization of such document that is

                                              -24-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 26 of 51



 1                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 2                  sufficient direct knowledge or information to form a belief as to the truth of

 3                  the allegations in paragraph 97(pp) and, on that basis, denies them.

 4               qq. G6 admits that the article cited in paragraph 97(qq) is a document that speaks

 5                  for itself.   G6 denies any characterization of such document that is

 6                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 7                  sufficient direct knowledge or information to form a belief as to the truth of

 8                  the allegations in paragraph 97(qq) and, on that basis, denies them.

 9               rr. G6 admits that the article cited in paragraph 97(rr) is a document that speaks

10                  for itself.   G6 denies any characterization of such document that is

11                  inconsistent therewith. Except as expressly admitted or denied, G6 denies all

12                  of the allegations in paragraph 97(rr).

13               ss. G6 admits that the article cited in paragraph 97(ss) is a document that speaks

14                  for itself.   G6 denies any characterization of such document that is

15                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

16                  sufficient direct knowledge or information to form a belief as to the truth of

17                  the allegations in paragraph 97(ss) and, on that basis, denies them.

18               tt. G6 admits that the article cited in paragraph 97(tt) is a document that speaks

19                  for itself.   G6 denies any characterization of such document that is

20                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

21                  sufficient direct knowledge or information to form a belief as to the truth of

22                  the allegations in paragraph 97(tt) and, on that basis, denies them.

23               uu. G6 admits that the article cited in paragraph 97(uu) is a document that speaks

24                  for itself.   G6 denies any characterization of such document that is

25                  inconsistent therewith. Except as expressly admitted or denied, G6 lacks

26                  sufficient direct knowledge or information to form a belief as to the truth of

27                  the allegations in paragraph 97(uu) and, on that basis, denies them.

28
                                              -25-
      G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 27 of 51



 1                      vv. G6 admits that the article cited in paragraph 97(vv) is a document that speaks

 2                          for itself.   G6 denies any characterization of such document that is

 3                          inconsistent therewith. Except as expressly admitted or denied, G6 lacks

 4                          sufficient direct knowledge or information to form a belief as to the truth of

 5                          the allegations in paragraph 97(vv) and, on that basis, denies them.

 6                      ww.         G6 admits that the article cited in paragraph 97(ww) is a document

 7                          that speaks for itself. G6 denies any characterization of such document that

 8                          is inconsistent therewith. Except as expressly admitted or denied, G6 denies

 9                          all of the allegations in paragraph 97(ww).

10          98.     G6 admits that the press release cited in paragraph 98 is a document that speaks for

11   itself. G6 denies any characterization of such document that is inconsistent therewith. Except as

12   expressly admitted or denied, G6 denies all of the allegations of paragraph 98.

13          99.     G6 admits that the articles cited in paragraph 99 and its subparts are documents that

14   speak for themselves. G6 denies any characterization of such documents that is inconsistent

15   therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or information to

16   form a belief as to the truth of the allegations of paragraph 99 or its subparts and, on that basis,

17   denies them.

18          100.    G6 denies the allegations of paragraph 100.

19          101.    G6 denies all of the allegations of paragraph 101.

20                      a. G6 admits that the online review quoted in paragraph 101(a) is a document

21                          that speaks for itself. G6 lacks sufficient information to form a belief as to

22                          the authenticity of the review or the truth of its contents and, on that basis,

23                          denies them. Except as expressly admitted or denied, G6 denies all of the

24                          allegations of paragraph 101(a).

25          102.    G6 admits that the online review quoted in paragraph 102 is a document that speaks

26   for itself. G6 lacks sufficient information to form a belief as to the authenticity of the review or the

27   truth of its contents and, on that basis, denies them. Except as expressly admitted or denied, G6

28   denies all of the allegations of paragraph 102.

                                                       -26-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 28 of 51



 1          103.    Paragraph 103 consists of argument to which no response is required. To the extent

 2   a response is required, G6 admits that it is generally aware that commercial sex transactions can be

 3   arranged over the internet. Except as expressly admitted, G6 denies all of the allegations of

 4   paragraph 103 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

 5   as to the truth of the allegations of paragraph 103 as they pertain to Marriott and, on that basis,

 6   denies them.

 7          104.    G6 admits that it has publicly committed to following ECPAT-USA’s Code of

 8   Conduct. Except as expressly admitted, G6 lacks sufficient knowledge or information to form a

 9   belief as to the truth of the allegations in paragraph 104 and, on that basis, denies them.

10          105.    G6 denies the allegations of paragraph 105.

11          106.    G6 lacks sufficient knowledge or information to form a belief as to the truth of the

12   allegations of paragraph 106, which are unintelligible, and on that basis denies them.

13          107.    Paragraph 107 consists of allegations directed towards Marriott to which no response

14   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations of paragraph 107 and, on that basis,

16   denies them.

17          108.    Paragraph 108 consists of conclusions of law and legal argument to which no

18   response is required. To the extent a response is required, G6 admits that it has required all

19   customer-facing G6 employees to take anti-human trafficking training and has publicly announced

20   the same. G6 further admits that its contractual relationships with the independent owners and

21   operators of franchised Motel 6® properties not at issue in Plaintiff’s Second Amended Complaint

22   are governed by franchise agreements specific to those properties, which are documents that speak

23   for themselves. G6 denies all allegations inconsistent therewith. Except as expressly admitted or

24   denied, G6 denies all of the allegations in paragraph 108.

25          109.    Paragraph 109 consists of allegations directed towards Marriott to which no response

26   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

27   information to form a belief as to the truth of the allegations in paragraph 109 and, on that basis,

28   denies them.

                                                      -27-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 29 of 51



 1          110.    G6 admits that it has offered guests free basic internet service at the hotels G6 owns

 2   and operates since spring 2018. Except as expressly admitted, G6 denies all of the allegations of

 3   paragraph 110 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

 4   as to the truth of the allegations of paragraph 110 as they pertain to Marriott and, on that basis,

 5   denies them.

 6          111.    G6 admits that all of the hotels it owns and operates are currently required to offer

 7   guests free basic wireless internet service. G6 further admits that its contractual relationships with

 8   the third party owners of certain Motel 6® branded properties not at issue in Plaintiff’s Second

 9   Amended Complaint are governed by franchise agreements specific to those properties, which are

10   documents that speak for themselves. G6 denies any characterization of such documents or

11   allegations that are inconsistent therewith. G6 further denies that free internet service was required

12   at any Motel 6® branded property prior to spring 2018. Except as expressly admitted or denied, G6

13   denies all of the allegations of paragraph 111 as they pertain to G6. G6 lacks sufficient knowledge

14   or information to form a belief as to the truth of the allegations of paragraph 111 as they pertain to

15   Marriott and, on that basis, denies them.

16          112.    G6 admits that its employees select the internet service providers used at the Motel

17   6® branded properties that it owns and operates. G6 denies that it has ever provided internet access,

18   or has had any control over the selection of internet providers, at Motel 6® branded properties

19   owned and operated by third party franchisees. Except as expressly admitted or denied, G6 denies

20   all of the allegations of paragraph 112 as they pertain to G6. G6 lacks sufficient knowledge or

21   information to form a belief as to the truth of the allegations of paragraph 112 as they pertain to

22   Marriott and, on that basis, denies them.

23          113.     Paragraph 113 consists of allegations that are unintelligible and to which no

24   response is required. To the extent a response is required, G6 admits that since 2012, G6 has had

25   access to certain high-level data concerning aggregate use of internet service provided at each Motel

26   6® branded hotel owned and operated by G6, which G6 utilized to assess the amount of bandwidth

27   needed at each such property. This data included IP addresses associated with devices used to

28   connect to the internet. G6 denies that it currently has or has ever had access to any data pertaining

                                                      -28-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 30 of 51



 1   to guest internet usage at Motel 6® branded properties owned and operated by third party

 2   franchisees. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph

 3   113 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the

 4   truth of the allegations of paragraph 113 as they pertain to Marriott and, on that basis, denies them.

 5          114.    G6 admits that it makes wireless internet service available to registered guests in

 6   their rooms and in indoor common areas at the Motel 6® branded properties that it owns and

 7   operates. G6 denies that it provides any internet service at Motel 6® branded properties owned and

 8   operated by third party franchisees. G6 further denies that any of the networks it makes accessible

 9   to registered guests at the properties it owns and operates are publicly accessible. Except as

10   expressly admitted or denied, G6 denies all of the allegations of paragraph 114 as they pertain to

11   G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the allegations

12   of paragraph 114 as they pertain to Marriott and, on that basis, denies them.

13          115.    G6 admits since 2012, G6 has had access to certain high-level data concerning

14   aggregate use of internet service provided at each Motel 6® branded hotel owned and operated by

15   G6, which G6 utilized to assess the amount of bandwidth needed at each such property. This data

16   included IP addresses associated with devices used to connect to the internet. G6 denies that it has

17   ever had access to any data relating to guest internet usage at Motel 6® branded properties owned

18   and operated by third party franchisees. Except as expressly admitted or denied, G6 denies all of

19   the allegations of paragraph 115 and its subparts as they pertain to G6. G6 lacks sufficient

20   knowledge or information to form a belief as to the truth of the allegations of paragraph 115 as they

21   pertain to Marriott and, on that basis, denies them.

22          116.    G6 admits that the quoted material is an excerpt from the High Speed Internet Terms

23   and Conditions that G6 implemented at the Motel 6® branded hotels that it owns and operates since

24   approximately 2017, which is a document that speaks for itself. G6 denies any characterization of

25   such document that is inconsistent therewith, and further denies that the document was in use at any

26   time relevant to Plaintiff’s Second Amended Complaint. G6 further admits that the cited sentence

27   states, in full, that Motel 6 has the right, “but not the obligation,” to conduct any of the quoted

28   activities. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 116.

                                                      -29-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 31 of 51



 1          117.    Paragraph 117 consists of allegations directed towards Marriott to which no response

 2   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

 3   information to form a belief as to the truth of the allegations in paragraph 117 and, on that basis,

 4   denies them.

 5          118.    G6 admits that the policies currently applicable to Motel 6® branded properties that

 6   it owns and operates require guests to agree not to use hotel internet access for any unlawful

 7   purposes. Except as expressly admitted, G6 denies all of the allegations of paragraph 118 as they

 8   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 9   allegations of paragraph 118 as they pertain to Marriott and, on that basis, denies them.

10          119.    G6 admits that the quoted material is an excerpt from the High Speed Internet Terms

11   and Conditions that G6 has implemented at the Motel 6® branded hotels that it owns and operates

12   since approximately 2017, which is a document that speaks for itself. G6 denies any characterization

13   of such document that is inconsistent therewith, and further denies that the document was in use at

14   any time relevant to Plaintiff’s Second Amended Complaint. Except as expressly admitted or

15   denied, G6 denies all of the allegations of paragraph 119.

16          120.    Paragraph 120 consists of allegations directed towards Marriott to which no response

17   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

18   information to form a belief as to the truth of the allegations in paragraph 120 and, on that basis,

19   denies them.

20          121.    Paragraph 121 consists of allegations directed towards Marriott to which no response

21   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

22   information to form a belief as to the truth of the allegations in paragraph 121 and, on that basis,

23   denies them.

24          122.    Paragraph 122 consists of conclusions of law and legal argument to which no

25   response is required. To the extent a response is required, G6 admits that it has not monitored the

26   specific websites visited by individual guests using an internet connection provided at any Motel

27   6® branded hotel. Except as expressly admitted, G6 denies all of the allegations of paragraph 122

28
                                                     -30-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 32 of 51



 1   as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth

 2   of the allegations of paragraph 122 as they pertain to Marriott and, on that basis, denies them.

 3          123.    Paragraph 123 consists of conclusions of law and legal arguments to which no

 4   response is required. To the extent a response is required, G6 denies the allegations of paragraph

 5   123 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the

 6   truth of the allegations in paragraph 123 as they pertain to Marriott and, on that basis, denies them.

 7          124.    G6 denies all of the allegations of paragraph 124 as they pertain to G6. G6 lacks

 8   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

 9   124 as they pertain to Marriott and, on that basis, denies them.

10          125.    Paragraph 125 consists of conclusions of law and legal arguments to which no

11   response is required. To the extent a response is required, G6 denies all of the allegations of

12   paragraph 125 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

13   as to the truth of the allegations of paragraph 125 as they pertain to Marriott and, on that basis,

14   denies them.

15          126.    Paragraph 126 consists of conclusions of law and legal argument to which no

16   response is required. To the extent a response is required, G6 denies all of the allegations of

17   paragraph 126 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

18   as to the truth of the allegations of paragraph 126 as they pertain to Marriott and, on that basis,

19   denies them.

20          127.    Paragraph 127 consists of allegations directed towards Marriott to which no response

21   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

22   information to form a belief as to the truth of the allegations of paragraph 127 and, on that basis,

23   denies them.

24          128.    Paragraph 128 consists of allegations directed towards Marriott to which no response

25   by G6 is required.     To the extent a response is required, G6 lacks sufficient knowledge or

26   information to form a belief as to the truth of the allegations of paragraph 128 and, on that basis,

27   denies them.

28
                                                      -31-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 33 of 51



 1          129.      Paragraph 129 consists of allegations directed towards Marriott to which no response

 2   by G6 is required.      To the extent a response is required, G6 lacks sufficient knowledge or

 3   information to form a belief as to the truth of the allegations of paragraph 129 and, on that basis,

 4   denies them.

 5          130.      Paragraph 130 consists of allegations directed towards Marriott to which no response

 6   by G6 is required.      To the extent a response is required, G6 lacks sufficient knowledge or

 7   information to form a belief as to the truth of the allegations of paragraph 130 and, on that basis,

 8   denies them.

 9          131.      Paragraph 131 and its subparts consist of allegations directed towards Marriott to

10   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

11   knowledge or information to form a belief as to the truth of the allegations of paragraph 131 or its

12   subparts and, on that basis, denies them.

13          132.      Paragraph 132 consists of allegations directed towards Marriott to which no response

14   by G6 is required.      To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations of paragraph 132 and, on that basis,

16   denies them.

17          133.      G6 admits that it has owned and operated the Motel 6 Oakland Airport since October

18   2012. Except as expressly admitted, G6 denies all of the allegations of paragraph 133.

19          134.      G6 denies all of the allegations of paragraph 134.

20          135.      Paragraph 135 consists of conclusions of law and legal arguments to which no

21   response is required. To the extent a response is required, G6 denies all of the allegations of

22   paragraph 135.

23          136.      G6 denies all of the allegations of paragraph 136.

24          137.      Paragraph 137 consists of conclusions of law and legal argument to which no

25   response is required. To the extent a response is required, G6 denies all of the allegations of

26   paragraph 137.

27          138.      Paragraph 138 consists of conclusions of law and legal argument to which no

28   response is required. To the extent a response is required, G6 admits that it has provided the training

                                                       -32-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 34 of 51



 1   and education alleged in paragraph 138 to Motel 6® branded properties and that such training is

 2   required of all customer-facing G6 employees. G6 further admits that its contractual relationship

 3   with the third party owner-operators of certain Motel 6® branded properties not at issue in Plaintiff’s

 4   Second Amended Complaint are governed by franchise agreements that speak for themselves, and

 5   G6 denies all allegations inconsistent therewith. G6 further denies that it owned or controlled the

 6   Motel 6® brand or the Motel 6 Oakland Airport at any point prior to October 2012. Except as

 7   expressly admitted or denied, G6 denies all of the allegations of paragraph 138 and its subparts.

 8          139.    Paragraph 139 consists of argument to which no response is required. To the extent

 9   a response is required, G6 admits that the article quoted in paragraph 139 is a document that speaks

10   for itself. G6 denies any characterization of such document that is inconsistent therewith. Except

11   as expressly admitted or denied, G6 denies all of the allegations in paragraph 139.

12          140.    G6 admits that the article cited in paragraph 140 is a document that speaks for itself.

13   G6 denies any characterization of such document that is inconsistent therewith. Except as expressly

14   admitted or denied, G6 denies all of the allegations of paragraph 140.

15          141.    Paragraph 141 consists of conclusions of law and legal arguments to which no

16   response is required. To the extent a response is required, G6 denies all of the allegations of

17   paragraph 141 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

18   as to the truth of the allegations of paragraph 141 as they pertain to Marriott and, on that basis,

19   denies them.

20          142.    Paragraph 142 consists of allegations directed towards “brands” with a franchised

21   location at issue and requires no response from G6, as the Motel 6 Oakland Airport is not and was

22   not, at any time relevant to the Second Amended Complaint, a franchised location, and G6 is not,

23   itself, a “brand.” Paragraph 142 also consists of conclusions of law and legal argument to which no

24   response is required. To the extent a response is required, G6 admits that some Motel 6® branded

25   properties not at issue in Plaintiff’s Second Amended Complaint are independently owned and

26   operated by third parties pursuant to franchise agreements specific to those properties, which are

27   documents that speak for themselves. G6 denies all allegations that are inconsistent therewith.

28   Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 142 as they

                                                      -33-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 35 of 51



 1   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

 2   allegations in paragraph 142 as they pertain to any other hospitality companies and, on that basis,

 3   denies them.

 4          143.    Paragraph 143 consists of allegations directed towards “brands” with a franchised

 5   location at issue and requires no response from G6, as the Motel 6 Oakland Airport is not and was

 6   not, at any time relevant to the Second Amended Complaint, a franchised location, and G6 is not,

 7   itself, a “brand.” Paragraph 143 also consists of conclusions of law and legal argument to which no

 8   response is required. To the extent a response is required, G6 admits that some Motel 6® branded

 9   properties not at issue in Plaintiff’s Second Amended Complaint are independently owned and

10   operated by third parties pursuant to franchise agreements specific to those properties, which are

11   documents that speak for themselves. G6 denies all allegations that are inconsistent therewith.

12   Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 143 as they

13   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

14   allegations in paragraph 143 as they pertain to any other hospitality companies and, on that basis,

15   denies them.

16          144.    Paragraph 144 consists of allegations directed towards “brands” with a franchised

17   location at issue and requires no response from G6, as the Motel 6 Oakland Airport is not and was

18   not, at any time relevant to the Second Amended Complaint, a franchised location, and G6 is not,

19   itself, a “brand.” Paragraph 144 also consists of conclusions of law and legal argument to which no

20   response is required. To the extent a response is required, G6 admits that the article cited in

21   paragraph 144 is a document that speaks for itself, and denies any characterization of such document

22   that are inconsistent therewith. G6 further admits that some Motel 6® branded properties not at

23   issue in Plaintiff’s Second Amended Complaint are independently owned and operated by third

24   parties pursuant to franchise agreements specific to those properties, which are documents that speak

25   for themselves. G6 denies all allegations that are inconsistent therewith. Except as expressly

26   admitted or denied, G6 denies all of the allegations of paragraph 144 as they pertain to G6. G6 lacks

27   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

28   144 as they pertain to any other hospitality companies and, on that basis, denies them.

                                                     -34-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 36 of 51



 1          145.    Paragraph 145 consists of allegations directed towards “brands” with a franchised

 2   location at issue and requires no response from G6, as the Motel 6 Oakland Airport is not and was

 3   not, at any time relevant to the Second Amended Complaint, a franchised location, and G6 is not,

 4   itself, a “brand.” Paragraph 145 also consists of conclusions of law and legal argument to which no

 5   response is required. To the extent a response is required, G6 admits that some Motel 6® branded

 6   properties not at issue in Plaintiff’s Second Amended Complaint are independently owned and

 7   operated by third parties pursuant to franchise agreements specific to those properties, which are

 8   documents that speak for themselves. G6 denies all allegations that are inconsistent therewith.

 9   Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 145 as they

10   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

11   allegations in paragraph 145 as they pertain to any other hospitality companies and, on that basis,

12   denies them.

13          146.    Paragraph 146 consists of allegations directed towards “brands” with a franchised

14   location at issue and requires no response from G6, as the Motel 6 Oakland Airport is not and was

15   not, at any time relevant to the Second Amended Complaint, a franchised location, and G6 is not,

16   itself, a “brand.” Paragraph 146 also consists of conclusions of law and legal argument to which no

17   response is required. To the extent a response is required, G6 admits that some Motel 6® branded

18   properties not at issue in Plaintiff’s Second Amended Complaint are independently owned and

19   operated by third parties pursuant to franchise agreements specific to those properties, which are

20   documents that speak for themselves. G6 denies all allegations that are inconsistent therewith.

21   Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 146 as they

22   pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the

23   allegations in paragraph 146 as they pertain to any other hospitality companies and, on that basis,

24   denies them.

25          147.    Paragraph 147 consists of allegations directed towards Marriott to which no response

26   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

27   information to form a belief as to the truth of the allegations of paragraph 147 and, on that basis,

28   denies them.

                                                     -35-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 37 of 51



 1          148.    Paragraph 148 consists of allegations directed towards Marriott to which no response

 2   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

 3   information to form a belief as to the truth of the allegations of paragraph 148 and, on that basis,

 4   denies them.

 5          149.    Paragraph 149 consists of allegations directed towards Marriott to which no response

 6   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

 7   information to form a belief as to the truth of the allegations of paragraph 149 and, on that basis,

 8   denies them.

 9          150.    Paragraph 150 consists of allegations directed towards Marriott to which no response

10   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

11   information to form a belief as to the truth of the allegations of paragraph 150 and, on that basis,

12   denies them.

13          151.    Paragraph 151 consists of allegations directed towards Marriott to which no response

14   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations of paragraph 151 and, on that basis,

16   denies them.

17          152.    Paragraph 152 consists of allegations directed towards Marriott to which no response

18   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

19   information to form a belief as to the truth of the allegations of paragraph 152 and, on that basis,

20   denies them.

21          153.    Paragraph 153 consists of allegations directed towards Marriott to which no response

22   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

23   information to form a belief as to the truth of the allegations of paragraph 153 and, on that basis,

24   denies them.

25          154.    Paragraph 154 and its subparts consist of allegations directed towards Marriott to

26   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

27   knowledge or information to form a belief as to the truth of the allegations of paragraph 154 or its

28   subparts and, on that basis, denies them.

                                                     -36-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 38 of 51



 1          155.    Paragraph 155 and its subpart consist of allegations directed towards Marriott to

 2   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

 3   knowledge or information to form a belief as to the truth of the allegations of paragraph 155 or its

 4   subpart and, on that basis, denies them.

 5          156.    Paragraph 156 and its subparts consist of allegations directed towards Marriott to

 6   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

 7   knowledge or information to form a belief as to the truth of the allegations of paragraph 156 or its

 8   subparts and, on that basis, denies them.

 9          157.    Paragraph 157 and its subparts consist of allegations directed towards Marriott to

10   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

11   knowledge or information to form a belief as to the truth of the allegations of paragraph 157 or its

12   subparts and, on that basis, denies them.

13          158.    Paragraph 158 consists of allegations directed towards Marriott to which no response

14   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations of paragraph 158 and, on that basis,

16   denies them.

17          159.    Paragraph 159 consists of allegations directed towards Marriott to which no response

18   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

19   information to form a belief as to the truth of the allegations of paragraph 159 and, on that basis,

20   denies them.

21          160.    Paragraph 160 consists of allegations directed towards Marriott to which no response

22   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

23   information to form a belief as to the truth of the allegations of paragraph 160 and, on that basis,

24   denies them.

25          161.    Paragraph 161 consists of allegations directed towards Marriott to which no response

26   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

27   information to form a belief as to the truth of the allegations of paragraph 161 and, on that basis,

28   denies them.

                                                     -37-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 39 of 51



 1          162.    Paragraph 162 and its subparts consist of allegations directed towards Marriott to

 2   which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

 3   knowledge or information to form a belief as to the truth of the allegations of paragraph 162 or its

 4   subparts and, on that basis, denies them.

 5          163.    Paragraph 163 consists of allegations directed towards Marriott to which no response

 6   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

 7   information to form a belief as to the truth of the allegations of paragraph 163 and, on that basis,

 8   denies them.

 9          164.    Paragraph 164 consists of allegations directed towards Marriott to which no response

10   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

11   information to form a belief as to the truth of the allegations of paragraph 164 and, on that basis,

12   denies them.

13          165.    Paragraph 165 consists of allegations directed towards Marriott to which no response

14   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

15   information to form a belief as to the truth of the allegations of paragraph 165 and, on that basis,

16   denies them.

17          166.    Paragraph 166 consists of allegations directed towards Marriott to which no response

18   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

19   information to form a belief as to the truth of the allegations of paragraph 166 and, on that basis,

20   denies them.

21          167.    Paragraph 167 consists of allegations directed towards Marriott to which no response

22   by G6 is required.    To the extent a response is required, G6 lacks sufficient knowledge or

23   information to form a belief as to the truth of the allegations of paragraph 167 and, on that basis,

24   denies them.

25          168.    G6 admits that it has owned and operated the Motel 6 Oakland Airport since October

26   2012. Except as expressly admitted, G6 denies all of the allegations of paragraph 168.

27
28
                                                     -38-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 40 of 51



 1           169.     G6 admits that it has owned, operated, and established policies for the Motel 6

 2   Oakland Airport since October 2012, including anti-trafficking policies. Except as expressly

 3   admitted, G6 denies all of the allegations of paragraph 169.

 4           170.     G6 admits that the quoted material appears on G6’s website, which is a document

 5   that speaks for itself. G6 denies any allegations inconsistent with such document. G6 further admits

 6   that it has provided anti-trafficking training and policies to all customer-facing G6 and franchise

 7   employees. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph

 8   170.

 9           171.     G6 denies all of the allegations of paragraph 171.

10           172.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

11   allegations of paragraph 172 and, on that basis, denies them.

12           173.     Paragraph 173 consists of conclusions of law and legal argument to which no

13   response is required. To the extent a response is required, G6 admits that it has owned and operated

14   the Motel 6 Oakland Airport since October 2012. Except as expressly admitted, G6 denies all of

15   the allegations of paragraph 173.

16           174.     Paragraph 174 consists of conclusions of law and legal argument to which no

17   response is required. To the extent a response is required, G6 denies all of the allegations of

18   paragraph 174.

19           175.     Paragraph 175 consists of conclusions of law and legal argument to which no

20   response is required. To the extent a response is required, G6 denies all of the allegations of

21   paragraph 175.

22           176.     Paragraph 176 consists of conclusions of law and legal argument to which no

23   response is required. To the extent a response is required, G6 admits that it has provided the training

24   and education alleged in paragraph 176 to all Motel 6® branded properties. G6 further admits that

25   its contractual relationships with the third party owner-operators of certain Motel 6® branded

26   properties not at issue in Plaintiff’s Second Amended Complaint are governed by franchise

27   agreements that speak for themselves, and G6 denies all allegations that are inconsistent therewith.

28   G6 further denies that it owned or controlled the Motel 6® brand or the Motel 6 Oakland Airport at

                                                       -39-
            G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 41 of 51



 1   any point prior to October 2012. Except as expressly admitted or denied, G6 denies all of the

 2   allegations of paragraph 176 and its subparts.

 3          177.      Paragraph 177 consists of conclusions of law and legal arguments to which no

 4   response is required. To the extent a response is required, G6 denies all of the allegations of

 5   paragraph 177.

 6          178.      Paragraph 178 and its subparts consist of conclusions of law and legal argument to

 7   which no response is required. To the extent a response is required, G6 admits that its contractual

 8   relationships with the third party owner-operators of certain Motel 6® branded properties not at

 9   issue in Plaintiff’s Second Amended Complaint are governed by franchise agreements specific to

10   those properties, which are documents that speak for themselves. G6 denies any characterizations

11   of such documents, and any allegations, that are inconsistent therewith. Except as expressly

12   admitted or denied, G6 denies all of the allegations in paragraph 178 and its subparts.

13          179.      Paragraph 179 and its subpart consist of conclusions of law and legal argument to

14   which no response is required. To the extent a response is required, G6 admits that its contractual

15   relationships with the third party owner-operators of certain Motel 6® branded properties not at

16   issue in Plaintiff’s Second Amended Complaint are governed by franchise agreements specific to

17   those properties, which are documents that speak for themselves. G6 denies any characterizations

18   of such documents, and any allegations, that are inconsistent therewith. Except as expressly

19   admitted or denied, G6 denies all of the allegations in paragraph 179 and its subpart.

20          180.      Paragraph 180 and its subparts consist of conclusions of law and legal argument to

21   which no response is required. To the extent a response is required, G6 admits that it has owned

22   and operated the Motel 6 Oakland Airport since 2012. G6 further admits that its contractual

23   relationships with the third party owner-operators of certain Motel 6® branded properties not at

24   issue in Plaintiff’s Second Amended Complaint are governed by franchise agreements specific to

25   those properties, which are documents that speak for themselves. G6 denies any characterizations

26   of such documents, and any allegations, that are inconsistent therewith. Except as expressly

27   admitted or denied, G6 denies all of the allegations in paragraph 180 and its subparts.

28
                                                      -40-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 42 of 51



 1           181.     Paragraph 181 consists of conclusions of law and legal arguments to which no

 2   response is required. To the extent a response is required, G6 denies all of the allegations of

 3   paragraph 181.

 4           182.     Paragraph 182 and its subparts consist of conclusions of law and legal arguments to

 5   which no response is required. To the extent a response is required, G6 denies all of the allegations

 6   of paragraph 182 and its subparts.

 7           183.     G6 admits that its contractual relationships with the third party owner-operators of

 8   certain Motel 6® branded properties not at issue in Plaintiff’s Second Amended Complaint are

 9   governed by franchise agreements specific to those properties, which are documents that speak for

10   themselves.    G6 denies any characterization of such documents, and all allegations, that are

11   inconsistent therewith. Except as expressly admitted, G6 denies all of the allegations of paragraph

12   183.

13           184.     G6 denies all of the allegations of paragraph 184.

14           185.     G6 denies all of the allegations of paragraph 185.

15           186.     G6 lacks sufficient knowledge or information to form a belief as to the truth of the

16   allegations in paragraph 186 and, on that basis, denies them.

17           187.     Paragraph 187 consists of conclusions of law and legal argument to which no

18   response is required. To the extent a response is required, G6 denies all of the allegations of

19   paragraph 187.

20           188.     Paragraph 188 consists of conclusions of law and legal argument to which no

21   response is required. To the extent a response is required, G6 admits that the duties of hotel

22   operators are set forth in statutes and legal opinions that speak for themselves, and G6 denies any

23   characterizations of such documents that are inconsistent therewith.       G6 further admits that the

24   undergraduate student thesis quoted in paragraph 188 is a document that speaks for itself. G6 denies

25   any characterization of such document that is inconsistent therewith. Except as expressly admitted

26   or denied, G6 denies all of the allegations of paragraph 188 as they pertain to G6. G6 lacks sufficient

27   knowledge to form a belief as to the truth of the allegations of paragraph 188 as they pertain to any

28   other hospitality companies and, on that basis, denies them.

                                                       -41-
            G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 43 of 51



 1          189.    Paragraph 189 consists of conclusions of law and legal arguments to which no

 2   response is required. To the extent a response is required, G6 denies all of the allegations of

 3   paragraph 189 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

 4   as to the truth of the allegations of paragraph 189 as they pertain to Marriott and, on that basis,

 5   denies them.

 6          190.    Paragraph 190 consists of conclusions of law and legal arguments to which no

 7   response is required. To the extent a response is required, G6 denies all of the allegations of

 8   paragraph 190 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

 9   as to the truth of the allegations of paragraph 190 as they pertain to Marriott and, on that basis,

10   denies them.

11          191.    Paragraph 190 consists of conclusions of law and legal arguments to which no

12   response is required. To the extent a response is required, G6 denies all of the allegations of

13   paragraph 191 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

14   information to form a belief as to the truth of the allegations of paragraph 191 and, on that basis,

15   denies them.

16          192.    Paragraph 192 consists of conclusions of law and legal arguments to which no

17   response is required. To the extent a response is required, G6 denies all of the allegations of

18   paragraph 192 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

19   information to form a belief as to the truth of the allegations of paragraph 192 and, on that basis,

20   denies them.

21          193.    G6 denies all of the allegations of paragraph 193 as they pertain to G6. G6 lacks

22   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

23   193 as they pertain to Marriott and, on that basis, denies them.

24          194.    G6 denies all of the allegations of paragraph 194 as they pertain to G6. G6 lacks

25   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

26   194 as they pertain to Marriott and, on that basis, denies them.

27
28
                                                     -42-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 44 of 51



 1          195.    G6 denies all of the allegations of paragraph 195 as they pertain to G6. G6 lacks

 2   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

 3   195 as they pertain to Marriott and, on that basis, denies them.

 4          196.    G6 denies all of the allegations of paragraph 196 as they pertain to G6. G6 lacks

 5   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

 6   196 as they pertain to Marriott and, on that basis, denies them.

 7          197.    G6 denies all of the allegations of paragraph 197 as they pertain to G6. G6 lacks

 8   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

 9   197 as they pertain to Marriott and, on that basis, denies them.

10          198.    G6 denies all of the allegations of paragraph 198 and its subparts as they pertain to

11   G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the allegations

12   in paragraph 198 or its subparts as they pertain to Marriott and, on that basis, denies them.

13          199.    Paragraph 199 consists of conclusions of law and legal argument to which no

14   response is required. To the extent a response is required, G6 denies all of the allegations of

15   paragraph 199 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

16   as to the truth of the allegations in paragraph 199 as they pertain to Marriott and, on that basis,

17   denies them.

18          200.    Paragraph 200 consists of conclusions of law and legal argument to which no

19   response is required. To the extent a response is required, G6 denies all of the allegations of

20   paragraph 200 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

21   as to the truth of the allegations in paragraph 200 as they pertain to Marriott and, on that basis,

22   denies them.

23          201.    Paragraph 201 consists of conclusions of law and legal argument to which no

24   response is required. To the extent a response is required, G6 denies all of the allegations of

25   paragraph 201 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

26   as to the truth of the allegations in paragraph 201 as they pertain to Marriott and, on that basis,

27   denies them.

28
                                                      -43-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 45 of 51



 1          202.    Paragraph 202 consists of conclusions of law and legal argument to which no

 2   response is required. To the extent a response is required, G6 denies all of the allegations of

 3   paragraph 202 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

 4   information to form a belief as to the truth of the allegations of paragraph 202 and, on that basis,

 5   denies them.

 6          203.    Paragraph 203 consists of conclusions of law and legal argument to which no

 7   response is required. To the extent a response is required, G6 denies all of the allegations of

 8   paragraph 203 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

 9   as to the truth of the allegations in paragraph 203 as they pertain to Marriott and, on that basis,

10   denies them.

11          204.    G6 denies all of the allegations of paragraph 204 and its subparts as they pertain to

12   G6. G6 lacks sufficient knowledge or information to form a belief as to the truth of the allegations

13   of paragraph 204 or its subparts as they pertain to Marriott and, on that basis, denies them.

14          205.    G6 denies all of the allegations of paragraph 205 as they pertain to G6. G6 lacks

15   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

16   205 as they pertain to Marriott and, on that basis, denies them.

17          206.    G6 denies all of the allegations of paragraph 206 as they pertain to G6. G6 lacks

18   sufficient knowledge or information to form a belief as to the truth of the allegations in paragraph

19   206 as they pertain to Marriott and, on that basis, denies them.

20          207.    Paragraph 207 consists of conclusions of law and legal argument to which no

21   response is required. To the extent a response is required, G6 denies all of the allegations of

22   paragraph 207 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

23   as to the truth of the allegations in paragraph 207 as they pertain to Marriott and, on that basis,

24   denies them.

25          208.    G6 denies all of the allegations of paragraph 208 as they pertain to G6. Except as

26   expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in paragraph 208 and, on that basis, denies them.

28
                                                      -44-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 46 of 51



 1          209.    Paragraph 209 consists of conclusions of law and legal argument to which no

 2   response is required. To the extent a response is required, G6 denies all of the allegations of

 3   paragraph 209 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

 4   information to form a belief as to the truth of the allegations of paragraph 209 and, on that basis,

 5   denies them.

 6                                         CAUSES OF ACTION

 7                         A.      COUNT ONE – 18 U.S.C. §1595 (“TVPRA”)

 8          210.    G6 restates and incorporates by reference its responses to paragraphs 1 through 209

 9   as though fully set forth herein.

10          211.    Paragraph 211 consists of conclusions of law and legal arguments to which no

11   response is required. To the extent a response is required, G6 lacks sufficient knowledge or

12   information to form a belief as to the truth of the allegations of paragraph 211 and, on that basis,

13   denies them.

14          212.    Paragraph 212 consists of conclusions of law and legal arguments to which no

15   response is required. To the extent a response is required, G6 admits that 18 U.S.C. 1595 is a federal

16   statute that speaks for itself, and denies any characterization of such statute that is inconsistent

17   therewith. Except as expressly admitted or denied, G6 denies all of the allegations of paragraph 212

18   as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth

19   of the allegations of paragraph 212 as they pertain to Marriott and, on that basis, denies them.

20          213.    Paragraph 213 consists of conclusions of law and legal arguments to which no

21   response is required. To the extent a response is required, G6 denies all of the allegations of

22   paragraph 213 as they pertain to G6. G6 lacks sufficient knowledge to form a belief as to the truth

23   of the allegations of paragraph 213 as they pertain to Marriott and, on that basis, denies them.

24          214.    Paragraph 214 consists of conclusions of law and legal arguments to which no

25   response is required. To the extent a response is required, G6 denies all of the allegations of

26   paragraph 214 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge

27   or information to form a belief as to the truth of the allegations of paragraph 214 and, on that

28   basis, denies them.

                                                      -45-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 47 of 51



 1                               B.      COUNT TWO – CAL CIV. CODE 52.5

 2          215.    G6 restates and incorporates by reference each of its responses to paragraphs 1

 3   through 214 as though fully set forth herein.

 4          216.    Paragraph 216 consists of conclusions of law and legal arguments to which no

 5   response is required. To the extent a response is required, G6 lacks sufficient knowledge or

 6   information to form a belief as to the truth of the allegations in paragraph 216 and, on that basis,

 7   denies them.

 8          217.    Paragraph 217 consists of conclusions of law and legal arguments to which no

 9   response is required. To the extent a response is required, G6 denies all of the allegations of

10   paragraph 217 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

11   as to the truth of the allegations in paragraph 217 as they pertain to Marriott and, on that basis,

12   denies them.

13          218.    Paragraph 218 consists of conclusions of law and legal arguments to which no

14   response is required. To the extent a response is required, G6 denies all of the allegations of

15   paragraph 218 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

16   as to the truth of the allegations of paragraph 218 as they pertain to Marriott and, on that basis,

17   denies them.

18          219.    Paragraph 219 consists of conclusions of law and legal arguments to which no

19   response is required. To the extent a response is required, G6 denies all of the allegations of

20   paragraph 219 as they pertain to G6. Except as expressly denied, G6 lacks sufficient knowledge or

21   information to form a belief as to the truth of the allegations in paragraph 219 and, on that basis,

22   denies them.

23          220.    Paragraph 220 consists of conclusions of law and legal arguments to which no

24   response is required. To the extent a response is required, G6 denies all of the allegations of

25   paragraph 220 as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief

26   as to the truth of the allegations in paragraph 220 as they pertain to Marriott and, on that basis,

27   denies them.

28
                                                     -46-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 48 of 51



 1                                         PRAYER FOR RELIEF

 2          G6 denies that Plaintiff is entitled to any relief from G6 whatsoever.

 3                                              *       *       *

 4                                      AFFIRMATIVE DEFENSES

 5                                         First Affirmative Defense

 6                                          (Failure to State a Claim)

 7          1.      The Second Amended Complaint, and each cause of action set forth therein, fails to

 8   state a claim upon which relief can be granted.

 9                                       Second Affirmative Defense

10                                     (Superseding or Intervening Acts)

11          2.      The Second Amended Complaint, and each cause of action set forth therein, is

12   barred in whole or in part because the incidents alleged and all damages complained of, if any,

13   were caused by the superseding and/or intervening acts of parties over whom G6 had no right of

14   control.

15                                        Third Affirmative Defense

16                              (Fault of Third Parties/Apportionment of Fault)

17          3.      The Second Amended Complaint, and each cause of action set forth therein, is

18   barred in whole or in part because any damage, loss, or liability alleged by Plaintiff must be

19   reduced, diminished, and/or barred in proportion to the wrongful or negligent conduct of persons

20   or entities other than G6, including other parties in this case and/or third parties such as Plaintiff’s

21   alleged trafficker, under the principles of proportionate responsibility, equitable allocation,

22   recoupment, set-off, and/or comparative fault, including, without limitation, as codified at

23   California Civil Code § 1431.2.

24                                       Fourth Affirmative Defense

25                                     (Statutes Vague and Ambiguous)

26          4.      The Second Amended Complaint, and each cause of action asserted therein, is

27   barred in whole or in part because the statutes sued upon are unconstitutionally vague and

28   ambiguous.

                                                       -47-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 49 of 51



 1                                        Fifth Affirmative Defense

 2                                      (Failure to Mitigate Damages)

 3          5.      The Second Amended Complaint, and each cause of action asserted therein, is

 4   barred in whole or in part because Plaintiff failed to take reasonable steps to minimize her alleged

 5   damages.

 6                                        Sixth Affirmative Defense

 7                                         (Pre-Enactment Activity)

 8          6.      The Second Amended Complaint, and each cause of action asserted therein, is

 9   barred in whole or in part to the extent the alleged conduct took place before the statute sued upon

10   was enacted.

11                                      Seventh Affirmative Defense

12                                          (No Vicarious Liability)

13          7.      The Second Amended Complaint, and each cause of action asserted therein, is

14   barred in whole or in part because, to the extent G6’s employees committed any of the alleged acts

15   or omissions, it was outside the scope of authority conferred by G6 and not ratified by G6.

16                                       Eighth Affirmative Defense

17                                          (Statute of Limitations)

18          8.      The Second Amended Complaint, and each cause of action asserted therein, is

19   barred in whole or in part by the applicable statutes of limitations.

20                                        Ninth Affirmative Defense

21                                    (No Malice, Oppression, or Fraud)

22          9.      The Second Amended Complaint, and each cause of action set forth therein, fails to

23   establish that any officer, director, or managing agent of G6 acted with malice, oppression, or

24   fraud, or directed, knew, or approved of an employee’s malice, oppression, fraud, or duress as

25   required to justify the imposition of punitive damages under California Civil Code sections 3294

26   or 52.5(b).

27
28
                                                      -48-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
        Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 50 of 51



 1
 2                                        Tenth Affirmative Defense

 3                                  (No Intentional or Outrageous Conduct)

 4          10.     The Second Amended Complaint, and each cause of action set forth therein, fails to

 5   establish that G6 acted with intentional and outrageous conduct, as required to justify the

 6   imposition of punitive damages under federal common law.

 7                                      Eleventh Affirmative Defense

 8                                      (No Liability Prior to Existence)

 9          11.     The Second Amended Complaint, and each cause of action set forth therein, is

10   barred in whole or in part because G6 was not in existence during part or all of the time period of

11   the incidents alleged in the Complaint, and therefore is not responsible or liable for any conduct

12   that occurred prior to its existence, including but not limited to any liability as a successor entity.

13                                       Twelfth Affirmative Defense

14                                                  (Laches)

15          12.     The Second Amended Complaint, and each cause of action asserted therein, is

16   barred in whole or in part by the doctrine of laches.

17                                     Thirteenth Affirmative Defense

18                                       (Injunctive Relief Unavailable)

19          13.     Plaintiff’s request for mandatory injunctive relief is barred in whole or in part

20   because (1) to the extent Plaintiff is entitled to any relief at all, she has an adequate remedy at law,

21   and (2) the injunction requested is unenforceable and/or would require the constant supervision of

22   the Court.

23                                     Fourteenth Affirmative Defense

24                                                (Reservation)

25          14.     G6 expressly reserves the right to amend this Answer to add, delete, or modify

26   affirmative defenses based on legal theories, facts, and circumstances which may be developed

27   through discovery or further legal analysis of Plaintiff’s claims.

28
                                                       -49-
          G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 3:19-cv-08252-VC Document 55 Filed 07/16/20 Page 51 of 51



 1                                    PRAYER FOR RELIEF

 2        WHEREFORE, G6 prays for judgment as follows:

 3        1.     That Plaintiff’s Second Amended Complaint be dismissed with prejudice;

 4        2.     That Plaintiff take nothing by her Second Amended Complaint;

 5        3.     That judgment be rendered in G6’s favor;

 6        4.     That G6 be awarded all costs of suit incurred herein; and

 7        5.     That the Court award such other and further relief as it deems just and proper.

 8   Dated: July 16, 2020                   DLA PIPER LLP (US)

 9
                                            By: /s/ Angela C. Agrusa
10
                                                Angela C. Agrusa
11                                              Shannon E. Dudic
                                                Alexis N. Burgess
12                                              Attorneys for Defendant
                                                G6 HOSPITALITY LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -50-
        G6 HOSPITALITY LLC’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
